Case 3:20-cr-00090-TJC-PDB Document 35 Filed 10/15/20 Page 1 of 2 PageID 113




                            United States District Court
                             Middle District of Florida
                               Jacksonville Division

UNITED STATES OF AMERICA,

             Plaintiff,

v.                                                          NO. 3:20-cr-90-J-32PDB


DEMARCUS DANIELS,

             Defendant.

                                       Order

      The United States moves for an order requiring Demarcus Daniels to submit
to a blood sample or, if necessary, allowing the Federal Bureau of Prisons to forcibly
obtain a blood sample from him using the least amount of force possible. Doc. 34. The
United States explains the sample will be used only to determine the presence, if any,
of HIV, hepatitis-B, hepatitis C, or other bloodborne pathogens to begin any necessary
preventative treatments on a staff member exposed to Daniels’s blood through an
accidental needle prick while administering insulin to him and to manage any
exposure to others. Doc. 34 at 2–3. Defense counsel has no objection. Doc. 34 at 3.

      Finding the requested relief reasonable under the circumstances, the Court
grants the motion and orders the defendant to submit to a blood sample. If he
continues to refuse, the Federal Bureau of Prisons may forcibly obtain a blood sample
from him using the least amount of force possible. The sample may be used only for
the limited purposes described.

      Ordered in Jacksonville, Florida, on October 15, 2020.
Case 3:20-cr-00090-TJC-PDB Document 35 Filed 10/15/20 Page 2 of 2 PageID 114




c:   David Mesrobian, Assistant United States Attorney
     Mark Rosenblum, Assistant Federal Defender
     Lisa Call, Assistant Federal Defender
     United States Pretrial Services Office
     United States Marshal




                                      2
